—Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for accidental disability retirement benefits.
The determination that the hearing loss petitioner suffered as a result of an alarm system going off while he was investigating a possible burglary was not an accidental injury within the meaning of Retirement and Social Security Law § 363 is supported by substantial evidence (see, Matter of Finnegan v Regan, 116 AD2d 878). Accidental injuries are to be distin*941guished from "injuries sustained while performing routine duties but not resulting from unexpected events” (Matter of McCambridge v McGuire, 62 NY2d 563, 568). Here, the injury resulted while petitioner was acting in the ordinary course of his duties as a police officer and while the noise may have been sudden, there was sufficient evidentiary basis in the record for the conclusion that it was not accidental and for the denial of accidental disability retirement benefits (see, Matter of Beachy v Regan, 119 AD2d 967, lv denied 68 NY2d 604).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.